ORDER
PER CURIAM
. John E. Spain appeals his conviction by a City of St. Louis jury of the unlawful use of drug paraphernalia with the intent to use to manufacture methamphetamine arising out' of a search of Spain’s apartment following a 911 call reporting the smell of methamphetamine coming from Spain’s apartment. Spain, a prior and persistent offender, was sentenced to seven years’ imprisonment. Spain’s sole point on appeal is that the trial court abused its discretion in sustaining the State’s objection to Spain’s introduction of the 911 call reporting the smell of methamphetamine coming from Spain’s apartment. Finding no error of law, we affirm.
An extended opinion would have no precedential value. The parties' have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25.